Title: To Thomas Jefferson from James Jay, 14 April 1806
From: Jay, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington April 14. 1806
                        
                        Unable to determine, whether the Application I contemplate to make, should be addressed to your Excellency or
                            to Congress, I conclude it most proper to submit it to you, and to request that you will favour me with your opinion what
                            steps it may be most prudent to take on the occasion. I am reduced to this difficulty, by considering whether some
                            particulars I shall state, in order to illustrate the merit of the Application, can be communicated to Congress, without
                            endangering the advantages which the Public might derive from them, were they to be kept Secret in the hands of
                            Government.
                        when the merit of a man’s claims for Services rendered the Public, are to be estimated from the utility and
                            importance of the Services themselves, and the disagreeable circumstances to which the Party was subjected in performing
                            them, a plain Narrative of facts, seems to be the most likely method to enable one to judge, whether his claims on the
                            Public are well or ill founded.
                        A Medical education in the Schools of Edinburgh, London, and Paris, during a period of between 7 & 8 years;
                            frequent opportunities of seeing sundry Mechanic Arts practised in the Manufactories of England in the Course of a long
                            residence and much travelling in that kingdom; and several voyages across the Atlantic: these concurring circumstances
                            suggested to me some new ideas relative to Politics & Naval War, and Enabled me to carry them into practice.
                        The curious Experiments on Sympathetic Inks, fluids with which if one writes on the whitest paper the Letters
                            immediately become invisible, are generally known; and so is likewise the facility with which the writing with any one of
                            them may be rendered visible. For this reason I presume the subject has been considered as a matter of mere Curiosity &
                            Entertainment, and has never been applied to any Use in Politics or War. When the Affairs of America, previous to the
                            commencement of hostilities, began to wear a serious aspect, and threatned to issue in Civil war, it occurred to me that a
                            fluid might possibly be discovered for invisible writing, which would elude the generally known means of detection, and
                            yet could be rendered visible by a suitable Counterpart. Sensible of the great advantages, both in a political and
                            military Line, which we might derive from such a mode of procuring & transmitting intelligence, I set about the work.
                            After innumerable Experiments, I succeeded to my wish. From England, I sent to my brother John in New York, considerable
                            quantities of these preparations. He furnished Silas Deane with them when that gentleman first went to France. When Mr.
                            Deane was in Paris, he writ to me in London, requesting further supplies of them, which I accordingly sent him. In the
                            course of the War, General Washington was also furnished with them, and I have Letters from him acknowleging their great
                            Utility, and requesting farther Supplies. Gordon in his history of the Revolution relates the fact, but without mentioning
                            the author of the contrivance.
                        By means of this mode of conveying intelligence, I transmitted to America the first authentic account which
                            Congress received, of the determination of the British Ministry to reduce the Colonies to unconditional submission; the
                            Ministry at the time concealing their Design, and holding out conciliatory measures. My method of communication was this.
                            To prevent the suspicion which might arise were I to write to my brother John only, who was a Member of Congress, I writ
                            with black ink a short Letter to him, and likewise to 1 or 2 other persons of the family, none exceeding 3 or 4 Lines in
                            black ink. The residue of the blank paper I filled up, invisibly, with such intelligence and matters as I thought would be
                            useful to the American Cause. All these Letters were left open, & sent in that condition to the Director or Secretary of
                            the General Post Office, with a Letter insinuating that I thought it could not be the intention of Government, in their
                            restraining Laws, to put a stop to family intercourse; and therefore requesting the party to read over the Letters, and if
                            nothing improper appeared in them, that he would permit them to pass in the Mail to New York. They passed accordingly, and
                            on their arrival in New York were sent into the American Lines. In this invisible writing I sent to Franklin & Deane, by
                            the Mail from London to Paris, a plan of the intended Expedition under Burgoyne from Canada
                        Notwithstanding the pains I took to be satisfied of the difficulty of rendering visible what was written with
                            this fluid, I was not insensible that Accident might produce that Effect: nor was I insensible of the perilous situation
                            in which I placed myself. I persevered in this Mode of communication about three years till I embarked for America.
                            Nothing happened in Europe all that time that endangered a discovery; but in America, a circumstance occurred, which had
                            like to have exposed the whole business. My brother, with a view to do justice at a future day to my zeal and services in
                            the Cause of our Country, preserved all my Letters. When Lord How arrived at Staten Island with the Troops from Boston, my
                            brother sent those Letters to a place of safety, as he thought, in the Jerseys. In that Campaign, the British Troops
                            marched within seven Miles of the house where they were deposited. To prevent the like danger for the future, he took the
                            earliest opportunity to get the Letters & burnt them. Had those Letters, all written with my own hand, subscribed with
                            my name, and made visible, fallen into the hands of the Enemy, there is no difficulty to judge what would have been my
                            fate.
                        I attempted to return to America the latter part of 1775, with a view of executing what I then deemed, and
                            still deem, some considerable improvements in Naval War; which I thought, and still think, would have enabled us to put an
                            end to the war in a short time. For a Sketch of those improvements, I refer to a little Pamphlet accompanying this Letter.
                            At the period just mentioned, there was no intercourse between Britain and America except by Ships of war, & vessels
                            employed by Government; and Orders were given that no passengers should be taken on board, except such as had permission
                            from Government to embark. I applied for such permission but could not obtain it. My correspondence with the British
                            Ministry on that occasion will speak for itself. This application consumed so much time, as to preclude the possibility of
                            getting to the Ports in France before the vessels destined for America would sail from thence. The following winter I went
                            to France, in expectation of getting a passage from thence, but soon after my arrival in Paris, I was told by Mr. Deane,
                            that all the vessels intended that season for America had already sailed, though as I afterwards learned, the Ship that
                            brought over the Marquis La Fayette, and one or two more vessels, were at that very time still in Port. For this
                            extraordinary conduct in Mr. Deane, with whom I had not the least misunderstanding, I can assign no other reason than he
                            knew I was sensible of a fraud he was committing on the United States, and that he may have thought my arrival there would
                            not conduce to his honour nor interest. 
                  In July 1778 I arrived in Boston from France. I soon determined to lay out the property I brought with me for
                            my subsistance, in the purchase of Continental Certificates which bore interest payable in France. Mr. Andrews, the
                            Clothier General in that City, represented to me that he was in great want of Cash to carry on the business of his Office,
                            that I could procure the like Certificates in Philadelphia where I was going with Dispatches for Congress, that as he had
                            an opportunity of making an advantageous purchase for the Continent, it would promote the public service if I would Let
                            him have my money, and take his Draft on Mr. Mease, Clothier General, in Philadelphia, who would pay it immediately. On
                            these considerations I Let him have 20,000 dollars, the money being at that time 3 for 1. Not suspecting that any thing
                            could happen in Philadelphia to detain me in that City, I made an Engagement in passing through the State of New York, to
                            return there without loss of time. On my arrival in Philadelphia, Mr. Mease was not in Cash to pay the Draft, owing to a
                            misunderstanding between Congress & him. Thus disappointed, I was obliged to remain 3 weeks in Philadelphia, a fortnight
                            longer than I intended to stay there, waiting a settlement of the business. A warrant of Congress for 20,000 dollars was
                            at last delivered to me, but having no time to dispose of the money as I had intended, I did not draw it from the
                            Treasury, but depositing the warrant in the Loan Office of Philadelphia, I immediately set out on my return to York State.
                            Subsequent Engagements in public business, the successive depreciation of the Currency, the impossibility of investing my
                            money in such Certificates as I originally intended, hindered me from receiving the money on the Warrant bill October the
                            8th. 1779, when, driven by necessity, after having in vain previously endeavored to dispose of Landed property to raise
                            money for my subsistence, I took up the Warrant, received the nominal Sum, exchanged the bulk of it at 130 for 1, and was
                            even obliged to sell my gold watch to pay some debts before I could leave Philadelphia.
                        Before I say more of this money transaction, it may not be amiss to state a fact which will give you some
                            idea of the importance that has been attached to the Naval improvements alluded to. Without that circumstance however, I
                            feel a pleasure in thinking, that the Merit of them is now to be judged of by a man who possesses a mind that can soar
                            above vulgar Errors & prejudices; who is sensible of the blind and obstinate attachment which the bulk of mankind have
                            to long received opinions, not only in Science, but even in the Mechanic Arts. I am persuaded that were you to bestow a
                            little reflection on the common Mode of mounting Cannon in Ships, and conducting Naval war, you would consider the present
                            state of those matters as a signal instance of the prevalence of old habits over common sense. But to the Fact, when I was
                            in Holland in 1782, I suggested to the Duke De la Vauguion, the french Ambassador at the Hague, the Outlines of these
                            improvements. On his return to Versailles, he mentioned them to the Marshel de Castries, Minister of the Marine; and I was
                            immediately sent for from Holland. At my first interview with the Marshel, after much enquiry on the subject, he candidly
                            observed that, though he was Minister of the Marine, he did not pretend to understand the business in detail, but that on
                            every matter to which he was not competent, he took the opinion of men of knowledge & skill in the branch in question,
                            and governed himself accordingly; and that he must act in the same manner in regard to the matters I had mentioned. The
                            Result was, that an Expedition, founded on the proposed improvements, was determined upon, if the negotiations then
                            pending should not terminate in peace.
                        In the very disagreeable situation in point of pecuniary circumstances to which I was reduced, as before
                            stated, I applied to Congress in September 1780 for relief. That Body Resolved, “that it was inexpedient to grant me
                            relief. Some of the Members, sensible that my Loss and subsequent distress were owing to the delay that was used in paying
                            the Draft, deemed that Resolution very injurious to me; but observed that in the present state of things it could not be
                            avoided; for were Congress to make up the depreciation to me, they would soon be crowded with Applications from people
                            whose Cases, though seemingly similar with mine, were nevertheless very different. It was said, that if I would mention
                            any considerable service which I had done the Cause, and so discriminate my Case from those of other people, Congress
                            could, on such ground, indemnify me without giving umbrage to any One. I could have replied, & called General Washington
                            to witness the Truth, that at that moment and for a long time before, he had Agents & Spies in the Enemies Lines, who
                            were continually conveying useful intelligence to him by means furnished by myself, and which no other person could supply
                            him with; and that intelligence could not be obtained from the British Lines in any other way with equal facility, safety,
                            and expedition. Such a communication would have answered my purpose, but would have destroyed the future utility of the
                            invention. I could also have availed myself of the Naval improvements before mentioned to surmount my distresses, by
                            engaging a Merchant or two to equip a private Ship of war on that plan, but as such a step would have disclosed those
                            improvements to the Enemy, who might employ them against our Allies and thus injure ourselves, I declined to recur to so
                            dangerous an Expedient.
                        I now Sir propose to appeal to the honour and equity of my Country. The situation of my Affairs would not
                            permit me to make the application at an earlier period: nor will my circumstances allow me to dispense with it. Were a
                            Calculation to be made only of the real value I received for the 20,000 dollars advanced for public use, and of the
                            interest that has accrued on the Residue to this time, it will, I believe, appear that, exclusive of any gratification for
                            Services rendered, there are due to me about 20,000 dollars. I have the honour to be, with the utmost respect, 
                  Sir Your
                            Very humble Servt:
                        
                            James Jay
                            
                        
                    